Citation Nr: 0110438	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  98-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to an initial evaluation in excess of 10 
percent for subacromial impingement of the left shoulder, 
with degenerative joint disease.

6.  Entitlement to an initial evaluation in excess of 10 
percent for subacromial impingement of the right shoulder.

7.  Entitlement to an initial evaluation in excess of 10 
percent for myofascial pain, osteitis pubis.

8. Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus with plantar fasciitis.

9. Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome, with removal of 
gallbladder, hiatal hernia and GERD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran, who had active service from May 1982 
to August 1996, appealed those decisions.

The veteran's claims for service connection for insomnia, a 
low back disorder and for a left knee disorder, and for 
higher initial evaluations for myofascial pain, osteitis 
pubis, and for bilateral pes planus are discussed in the 
REMAND following the ORDER below.





FINDINGS OF FACT

1.  Varicose veins were not noted in service; varicose veins 
were first noted following the veteran's service.

2.  The veteran is right hand dominant.

3.  The veteran's left shoulder has shown arthritis on X-ray 
historically.

4.  The veteran's left and right shoulders are not productive 
of compensable loss of range of motion.

5.  The veteran's left and right shoulders have excellent 
strength.

6.  Prior to June 20, 1997, the veteran's irritable bowel 
syndrome was manifested by moderate symptomatology.

7.  Effective June 20, 1997, the veteran's irritable bowel 
syndrome was manifested by severe symptoms; the veteran's 
gallbladder was removed in August 1997.

8.  The veteran's irritable bowel syndrome was manifested by 
moderate symptomatology effective August 22, 2000.


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000).



2.  The criteria for an initial evaluation in excess of 10 
percent for subacromial impingement of the left shoulder, 
with degenerative joint disease, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.45, 
4.69, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).

3.  The criteria for an initial evaluation in excess of 10 
percent for subacromial impingement of the right shoulder 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.45, 4.69, 4.71a, Diagnostic Codes 5201, 5203 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for irritable bowel syndrome prior to June 20, 1997 have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321, 4.1-4.40, 4.114, 4.118, Diagnostic Codes 7318, 7319 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000).

5.  The criteria for a 30 percent evaluation for irritable 
bowel syndrome have been met effective June 20, 1997.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.40, 
4.114, 4.118, Diagnostic Codes 7318, 7319 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000).

6.  The criteria for an evaluation in excess of 10 percent 
for irritable bowel syndrome have not been met effective 
August 22, 2000.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.40, 4.114, 4.118, Diagnostic Codes 7318, 7319 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

The Board initially finds that the VA has complied with the 
requirements of the Act with respect to the veteran's claim 
for service connection for varicose veins and for higher 
initial evaluations for subacromial impingement of the 
shoulders and for irritable bowel syndrome.  The veteran's 
service medical records have been obtained, and he has been 
provided VA examinations with respect to these claims.  He 
has been provided statements of the case and supplemental 
statements of the case, which explained the requirements for 
successful prosecution of his claims.  Looking at the above, 
the Board finds that the VA has met its now heightened duty 
to assist the veteran with these claims.


I.  Service Connection for Varicose Veins

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2000).  Alternatively, a claim may be granted 
based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran is seeking service connection for varicose veins.  
Service medical records contain no reference to the presence 
of varicose veins.  The veteran's May 1996 separation 
examination report noted no abnormalities pertaining to the 
vascular system, including varicosities.  The veteran was 
provided a VA examination in October 1996.  The general 
medical portion of the examination report noted that the 
veteran had a few scattered varicosities on the medial side 
of both ankles, and he was diagnosed with mild varicose 
veins.

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for varicose veins.  Initially, while 
cardiovascular disease may be presumed the result of service 
if manifested to a compensable degree within one year 
following separation, varicose veins are not within the 
definition of cardiovascular disease found at 38 C.F.R. 
§ 3.309(a).  See also 38 C.F.R. § 3.307.  As such, the 
varicose veins noted at the time of the October 1996 VA 
examination cannot be presumed the result of service.  
Ultimately, the absence of reference in service medical 
records for this disorder is dispositive in this claim.  
Nothing was noted in service, and the examiner who performed 
the October 1996 examination did not state that such began in 
service or were the result of service.  For the above 
reasons, the Board finds that the preponderance of the 
evidence is against this claim.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  



II.  Initial Evaluations

The veteran is challenging the initial evaluations assigned 
to his subacromial impingement of the left and right 
shoulders and irritable bowel syndrome.  The United States 
Court of Appeals for Veterans Claims (Court) distinguished 
between an appeal of a decision denying a claim for an 
increased rating from an appeal resulting from a veteran's 
dissatisfaction with an initial rating assigned at the time 
of a grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In the latter event, the Court, citing the 
VA's position, held that "staged" ratings could be 
assigned, in which separate ratings can be assigned for 
separate periods of time based on the facts found.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

A.  Shoulders

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that 
functional loss due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.

Plate I of 38 C.F.R. § 4.71 provides that full range of 
motion of the shoulder is 180 degrees of forward flexion, 180 
degrees of abduction, and 90 degrees for both internal and 
external rotation.  For the purpose of rating disability from 
arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f) (2000).

In November 1994, the veteran was provided X-ray of his 
shoulders.  Degenerative joint disease of the left shoulder 
was suspected, but acromioclavicular joints were normal 
bilaterally.  At the time of the veteran's orthopedic portion 
of the October 1996 VA examination, the veteran related 
numerous in-service injuries to his left shoulder, but denied 
any specific trauma to the right shoulder.  Nonetheless, the 
veteran stated that his current problem was right shoulder 
pain, localized to the anterior lateral aspect underneath the 
acromion on the right side.  The veteran denied neurological 
problems, such as numbness, tingling or weakness.

Objectively, the examiner noted that the veteran was right 
hand dominant.  Both shoulders had glenohumeral abduction to 
140 degrees, and external rotation of 180 degrees.  External 
rotation was 90 degrees, and internal rotation was 80 
degrees, each bilaterally.  There was no evidence of 
instability or a tear in the rotator cuff in either shoulder, 
and muscle strength was described as excellent.  There was 
minimal tenderness under the anterior lateral aspect of the 
acromion.  The examiner reviewed X-ray reports, which showed 
essentially normal shoulders.

Degenerative arthritis is evaluated under Diagnostic Code 
5003.  Arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

Diagnostic Code 5201 evaluates limitation of motion of the 
arm, and provides that when a minor (nondominant) arm can 
only raise to shoulder level, a 20 percent evaluation is 
warranted, while a 30 percent evaluation, the highest 
available under that code, is warranted when limitation of 
motion of the arm is to only 25 degrees from the side.  When 
a major (dominant) arm can only rise to shoulder level, a 20 
percent evaluation is warranted.  When the arm can only rise 
to between the side and shoulder level, a 30 percent 
evaluation is warranted, while a 40 percent evaluation, the 
highest available under that code, is warranted when 
limitation of motion of the arm is to only 25 degrees from 
the side.  38 C.F.R. § 4.71, Diagnostic Code 5201 (2000).  In 
pertinent part, however, under 38 C.F.R. § 4.59, it is the 
intention to recognize any form of arthritis that is actually 
painful, unstable, or productive of malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.

Diagnostic Code 5203 evaluates impairment of the clavicle or 
scapula.  That code provides that malunion warrants a 10 
percent evaluation, while nonunion warrants a 10 percent 
evaluation without loose movement, but a 20 percent 
evaluation with loose movement.  Chronic dislocation warrants 
a 20 percent evaluation.  Each evaluation is for either the 
dominant or nondominant shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Initially, the Board finds that a staged rating is not 
warranted for the veteran's bilateral shoulder disability.  
In this respect, the record reflects that the level of 
impairment has remained the same during the course of this 
appeal.  Based upon the above medical evidence, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for subacromial 
impingement of the left shoulder, with degenerative joint 
disease, and an initial evaluation in excess of 10 percent 
for subacromial impingement of the right shoulder.  

Addressing the veteran's left shoulder, the Board notes that 
while the most recent evidence does not reflect X-ray 
evidence of arthritis in the left shoulder, the November 1994 
X-ray report did show the possibility of this.  Service 
connection is in effect for arthritic manifestations.  The 
veteran is right hand dominant.  As the veteran's loss of 
range of motion does not rise to a compensable level under 
Diagnostic Code 5201, the Board finds that the preponderance 
of the evidence is against an initial evaluation in excess of 
10 percent for the left shoulder under Diagnostic Codes 5003 
and 5201.  In arriving at this conclusion, the Board notes 
that at the time of the VA examination, there was no evidence 
of painful motion, as strength was described as excellent.  
The absence of weakness from atrophy weighs against a finding 
of painful motion, and a higher initial evaluation under 
DeLuca is not warranted.  The Board likewise finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent under Diagnostic Code 
5203, as there is no evidence of malunion, nonunion or 
chronic dislocation.  The Board acknowledges that tenderness 
was noted at the time of the VA examination, but the current 
10 percent evaluation adequately compensates for this 
manifestation.

Turning to the right shoulder, the Board notes that only the 
veteran's left shoulder has ever shown X-ray evidence of 
arthritis, and thus, an initial evaluation under Diagnostic 
Code 5003 is not warranted.  As the veteran's loss of range 
of motion does not rise to a compensable level under 
Diagnostic Code 5201, the Board finds that the preponderance 
of the evidence is against an initial evaluation in excess of 
10 percent for the right shoulder under Diagnostic Code 5201.  
As with the left shoulder, there was no evidence of painful 
motion at the time of the VA examination, as strength was 
described as excellent.  The absence of weakness from atrophy 
weighs against a finding of painful motion, and a higher 
initial evaluation under DeLuca is not warranted, 
notwithstanding some current tenderness.  In the same manner, 
the absence of evidence of malunion, nonunion or chronic 
dislocation precludes an initial evaluation in excess of 10 
percent under Diagnostic Code 5203.  An evaluation under 
Diagnostic Code 5202 is not warranted for either shoulder in 
the absence of evidence of impairment of the humerus.  

For the above reasons and bases, the Board must find that the 
preponderance of the evidence is against initial evaluations 
in excess of 10 percent for each of the veteran's bilateral 
shoulder disorders.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102.  

B.  Irritable Bowel Syndrome

At the time of his October 1996 VA examination, the veteran 
informed the examiner that he had irregular bowel movements.  
He stated that the movements were soft, and about two to 
three times per month he had severe watery diarrhea.  The 
veteran also related that he controlled his diarrhea with 
Imodium.  The examiner described the veteran as well 
developed, and overweight; he weighed 255 pounds.  His 
abdomen was soft and depressible, without masses or 
tenderness.  

In November 1996, the veteran sought VA treatment for 
intermittent diarrhea, and gastrointestinal distress also 
forced the veteran to seek VA treatment in May 1997.  On June 
20, 1997, the veteran was admitted to a VA medical center for 
three days as a result of passing a gallstone.  The veteran 
again sought treatment for gallbladder problems in August 
1997, when he was again described as well nourished, and he 
denied constitutional symptoms.  However, the veteran's 
gastrointestinal complaints culminated in a removal of his 
gallbladder in August 1997.

On August 22, 2000, the veteran was provided a VA 
gastrointestinal examination.  He informed that examiner that 
he had four to five bowel movements per day, which may be 
watery to a very soft stool associated with abdominal cramps.  
The veteran stated that these would usually occur about 30 
minutes after a meal.  He used loperamide to control 
symptoms.  The veteran related that he had done well 
following the surgery, but an increase in indigestion had 
occurred.  The veteran also related that he used Ranitidene 
twice a day, as a result of GERD and heartburn.  Heartburn 
occurred mostly when sleeping and after meals.  The veteran 
was described as obese.  Objectively, the veteran's abdomen 
was soft, and there were no masses or tenderness.  The 
surgical scars were noted at the umbilical and right upper 
quadrant.  Hemoglobin and hematocrit tests were within normal 
limits.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.

The RO has evaluated the veteran's service-connected 
irritable bowel syndrome under Diagnostic Codes 7318 and 
7319, which evaluate gallbladder removal and irritable colon 
syndrome, respectively.  A reading of the evidence suggests 
that the veteran's lower gastrointestinal complaints are the 
predominant feature of this disability, and that these codes 
are the most appropriate for rating this disability.

Under Diagnostic Code 7318, mild symptoms following removal 
of a gallbladder warrant a 10 percent evaluation, while the 
highest available evaluation, 30 percent, is warranted for 
severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.  
(Similar criteria are used to evaluate chronic cholecystitis 
under Diagnostic Code 7314, which occurs prior to gallbladder 
removal.)  Under Diagnostic Code 7319, a 10 percent 
evaluation is warranted for moderate colon symptoms, with 
frequent episodes of bowel disturbance with abdominal 
distress, while the highest evaluation, 30 percent, is 
warranted for severe symptoms, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

As an initial matter, the Board finds that a staged rating is 
warranted for this disability.  The evidence does seem to 
reflect that the veteran's service-connected gastrointestinal 
disorder has increased in severity during the course of this 
claim, and following the removal of his gallbladder, his 
symptoms have subsided.  The veteran's symptomatology appears 
to have spiked on June 20, 1997, which led to the removal of 
his gallbladder.  However, by the veteran's self-report, 
symptomatology had waned by the time of the August 22, 2000 
VA examination.  

In light of the above, the Board finds that a 30 percent 
evaluation is warranted for the veteran's service-connected 
irritable bowel syndrome effective June 20, 1997.  Prior to 
that date, the veteran's gastrointestinal complaints can best 
be described as moderate.  While the veteran had complaints 
of diarrhea, he did not suffer from malnutrition.  In a like 
manner, while the veteran did have gastrointestinal 
complaints, such as regular diarrhea, this is contemplated in 
a 10 percent evaluation under any of the above-cited 
diagnostic codes.  Effective that date, however, the 
veteran's manifestations increased.  Most compelling, the 
veteran's complaints compelled VA clinicians to remove his 
gallbladder in August 1997.  These symptoms can now be 
characterized as severe; it would appear that mere moderate 
symptoms would not have led to an invasive procedure.  Thus, 
whether using Diagnostic Code 7314, 7318, or 7319, a 30 
percent evaluation is warranted.  However, by the veteran's 
admission, by the time of the August 22, 2000 VA examination, 
his symptoms had decreased, and thus, the Board finds that 
effective that date, a resumption of a 10 percent evaluation 
is warranted.  While the veteran did relate heartburn at that 
time, some degree of discomfort is envisioned in a 10 percent 
evaluation.

C.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that any of the above 
disabilities, standing alone or together, have resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  While a June 1997 
letter from the Postal Service informed the veteran that he 
was not physically qualified for the position of Casual 
Clerk, a reading of that letter reflects that the rationale 
was that he could not perform manual labor.  The denial of 
employment from a specific employer for a specific position 
does not rise to the level of marked interference with 
employment.  Further, the veteran stated in November 2000 
correspondence that he is currently employed in the hotel 
industry.  This likewise does not reflect marked interference 
with employment.  Finally, the Board notes that the veteran 
was hospitalized twice in 1997 for his gallbladder.  This too 
does not reflect frequent hospitalizations.  In the absence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for varicose veins is denied.

An initial evaluation in excess of 10 percent for subacromial 
impingement of the left shoulder, with degenerative joint 
disease, is denied.

An initial evaluation in excess of 10 percent for subacromial 
impingement of the right shoulder is denied.

An initial evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.

A 30 percent evaluation for irritable bowel syndrome is 
granted effective June 20, 1997.

An evaluation in excess of 10 percent for irritable bowel 
syndrome is denied effective August 22, 2000.


REMAND

In his January 2001 substantive appeal, the veteran stated 
that he sought service connection for insomnia, a low back 
disorder, and a left knee disorder not only on a direct 
basis, which was adjudicated by the RO, but in the 
alternative, also based upon undiagnosed illnesses from his 
service in the Persian Gulf.  The veteran's DD 214 reflects 
that he received the Kuwait Liberation Medal and Southwest 
Asia Service Medal as a result of service in the Persian 
Gulf.

38 C.F.R. § 3.317(a), as amended at 62 Fed.Reg. 23,138, 
23,139 (1997), provides that the VA shall pay compensation to 
a Persian Gulf War veteran who "exhibits objective 
indications of chronic disability" (manifested by certain 
signs or symptoms), provided that the disability was manifest 
to a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination and 
laboratory tests, be attributed to any known clinical 
diagnosis.  Id., see also 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000).  Signs or symptoms which may be manifestations 
of undiagnosed illnesses include joint pain and fatigue.  
38 C.F.R. § 3.317(b).  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  In this regard, VA 
has stated that non-medical indicators of an illness may 
include evidence of time lost from work, evidence the veteran 
has sought medical treatment for his or her symptoms, and 
"[l]ay statements from individuals who establish that they 
are able from personal experience to make their observations 
or statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed.Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317, as amended by 
62 Fed.Reg. 23,139 (1997).

Since his January 2001 substantive appeal with respect to 
these issues, the RO has not had the opportunity to 
adjudicate these claims under a theory premised upon 
undiagnosed illnesses.  For this reason, these claims must be 
remanded for further action.

The veteran is also seeking an initial evaluation in excess 
of 10 percent for his bilateral pes planus.  At the time of 
his October 1996 VA examination, the veteran denied symptoms 
of plantar fasciitis.  He denied pain in the morning when 
walking on a hard surface, and he denied using inserts or 
antiinflammatory medication.  In August 2000, the veteran was 
provided another VA examination; the examiner stated that the 
plantar fasciitis and pes planus were essentially resolved.  
Looking at this medical evidence, it is clear that the 
veteran's pes planus is asymptomatic.  However, the veteran 
sought VA treatment for what was described as severe pes 
planus in May 1997.  Orthotics were prescribed.  It is not 
clear if the veteran's manifestations had improved, or 
whether the May 1997 entry was merely a brief spike in 
symptomatology.  Another VA examination may be useful here to 
resolve conflicting medical evidence.

As to the veteran's claim for a higher initial evaluation for 
myofascial pain, osteitis pubis, the Board finds that there 
is not sufficient evidence to evaluate this claim.  In this 
respect, October 2000 correspondence from the RO to the 
veteran informed him that a VA examination was required to 
evaluate this disability.  The veteran failed to report for 
an examination.  However, the veteran stated in November 2000 
correspondence that when he appeared for the scheduled 
evaluation, different components of the examination 
overlapped, and that coordination between the components did 
not occur.  The veteran has appeared for previous 
examinations.  The Board finds that the veteran should be 
scheduled for a VA examination to evaluate this disability.

In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure any development required by 
the Veterans Claims Assistance Act of 
2000 is completed with respect to the 
veteran's claims for service connection 
for insomnia, a low back disorder and a 
left knee disorder, and for higher 
initial evaluations for bilateral pes 
planus and for myofascial pubic pain. 

2.  The RO is requested to develop and 
adjudicate the veteran's claims for 
service connection for insomnia, a low 
back disorder and a left knee disorder 
based upon undiagnosed illnesses 
resulting from his service in the Persian 
Gulf.  If deemed necessary, the RO should 
schedule the veteran for appropriate VA 
examinations to assist in adjudicating 
these claims.  

3.  The RO is requested to afford the 
veteran a VA examination to ascertain the 
severity and manifestations of the 
veteran's service-connected pes planus.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  In 
particular, specific findings as to the 
use of orthotics, inward bowing of the 
Achilles tendon, the placement of weight 
bearing, deformity, pain on manipulation 
and use, indicia of swelling and 
callosities, or a lack thereof, is 
requested.  Since it is important "that 
each disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1, the 
claims file must be made available to the 
examiner for review.

4.  The RO is requested to afford the 
veteran a VA examination by an 
appropriate examiner to ascertain the 
severity and manifestations of the 
veteran's service-connected myofascial 
pain.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
Full manifestations of this disability 
should be discussed, including any 
possible systemic manifestations and 
possible loss of range of motion of 
joints.  Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, the claims 
file must be made available to the 
examiner for review.

5.  Thereafter, the RO is requested to 
readjudicate the above claims.  The RO is 
specifically requested to adjudicate the 
above claims for service connection based 
upon a theory of undiagnosed illnesses.  
If any claim remains denied, the RO is 
requested to issue the veteran and his 
representative a supplemental statement 
of the case, containing pertinent laws, 
including those premised on undiagnosed 
illnesses, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to provide due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

